 In the Matter Of WISCONSIN TELEPHONE COMPANYandTHE TELEPHONEGUILD OF WISCONSIN-NATIONAL FEDERATION OF TELEPI30NEWORKERSCase No. 13-R-3123.-Decided January 10, 1946Mr. Francis J. Hart,of Milwaukee, Wis., for the Company.Mr. Edwin R. Hackett,of Chicago, Ill., andMr. Ray F. Dryer,ofMilwaukee, Wis., for the Guild.Padway and Goldberg,byMr. Alfred G. Goldberg;andMr. E. J.Fransway,of Milwaukee, Wis., for the A. F. L.Mr. Robert E. Tehan,of Milwaukee, Wis., for the Independent.Miss Katharine Loomis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by The Telephone Guild of Wisconsin-National Federation of Telephone Workers, herein called the Guild,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Wisconsin Telephone Company, Mil-waukee,Wisconsin, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Leon A. Rosell, Trial Examiner. The hearing was held at Mil-waukee, Wisconsin, on August 21 and 23, 1945. The Company, theGuild, International Brotherhood of Electrical Workers, A. F. L.,herein called the A. F. L., and Independent Union of Telephone Oper-ators, herein called the Independent, appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's-rulings made at thehearing are freefrom prejudicial error and are hereby affirmed.All partieswere af-forded opportunity to file briefs with the Board.65 N. L R.B., No 68.368 WISCONSIN TELEPHONECOMPANY369Upon the entire record in the case, the Board makes the following:FINDINGS or FACT1.THE BUSINESS OF THE COMPANYWisconsin Telephone Company, a Wisconsin corporation havingits principal office in Milwaukee, Wisconsin, is a wholly owned subsid-iary and associate of American Telephone and Telegraph Company, acorporation.The latter company and its associate companies are pop-ularly known as the Bell System. .The Company is engaged in the business of furnishing local andlong distance telephone communication service throughout the Stateof Wisconsin where it owns and operates approximately 95 exchangeoffices.In the operation of its system, the Company maintains con-nections with the facilities of several hundred exchanges in the Stateowned by other companies. In addition to furnishing local service,the Company, as an integral part of the Bell System, furnishes sub-scribers with long distance service to all parts of the United Statesand to several other countries.During peacetime years the Company's total annual purchases ofmaterials and equipment amounted in value to more than $1,000,000,of which amount 50 percent represented purchases made outside Wis-consin.During 1944, the Company's operating revenues exceeded$25,000,000, more than 10 percent of which was derived from furnish-ing interstate service.We find, and the Company does not deny, that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Telephone Guild of Wisconsin, affiliated with the National Fed-eration of Telephone Workers; International Brotherhood of Electri-calWorkers, affiliated with the American Federation of Labor; andIndependent Union of Telephone Operators, unaffiliated, are all labororganizations admitting to membership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONAt the hearing the Company stated that it refused, without Boardcertification, to recognize the Guild as the bargaining agent for em-ployees in the unit the Guild seeks, since it is presently bargainingwith the -Independent and the A. F. L. for some of these employees. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe relations between the Independent and the CompanyThe Independent, under its contract of October 25, 1942,1 and formercontracts with the Company '2 represented certain employees of theCompany's Traffic Department at all the Company's exchanges exceptthose located at Racine, Kenosha, Janesville, and Superior.The Oc-tober 1942 contract provided that "it shall continue until June 1, 1944,and thereafter shall continue from year to year unless terminated ashereinafter provided."The provision for termination read as fol-lows: "Either party shall have thq right to terminate this agreementat the end of the first period, or any subsequent yearly period, by givingto the other party notice in writing, on or before sixty (60) days priorto the expiration of the then current term."By letter dated March24, 1944, the Independent notified the Company that it desired "toterminate the present agreement and to negotiate a new contract tobecome effective as of June 1, 1944."Thereafter, on May 31, 1944, theCompany and the Independent entered into a supplemental agreementwhich provided that, notwithstanding the cancelation of the contractof October 25, 1942, "the Company and the [Independent] agree thatthe terms and provisions of said canceled contract shall govern therelations of the parties until either a new labor agreement is volun-tarily entered into between the Company and the [Independent] orin the event a dispute has been submitted to it the War Labor Boarddecides the disputed issues and orders terms and conditions of employ-ment which shall govern the relations of the parties."On August 1,1944, the parties submitted certain issues in dispute between them totheWar Labor Board. In September 1944 the Guild, the Independ-ent, and the Company entered into a consent election agreement inregard to the employees at the Racine and Kenosha exchanges wherebythese employees were to cast ballots in two separate voting groups, eachlimited to an exchange, and if either group chose the Independent itwould, be considered as part of the unit then bargained for by theIndependent.Elections were held, pursuant to this agreement, onSeptember 14, 1944, as a result of which the Independent was chosenas the bargaining representative for both groups of employees.3Thereafter, during February 1945, a series of hearings was held be-fore the National Telephone Commission of the War Labor Board inregard to wage issues in dispute between the Independent and theCompany, these parties having agreed to attempt to resolve the non-wage issues themselves.On April 9, 1945, the Independent and theCompany having reached an agreement on the non-wage issues, a doc-1 The contract, although"deemed to be effective" as of October 25, 1942, was not exe-cuted until January 8, 1943.2The Independent entered into its first contract with the Company in 1939.Case No. 13-R-2538. WISCONSIN TELEPHONE COMPANY371ument designatedas a memorandumagreement was executed betweenthem with respect to these issues.This agreement had no terminationdate.It was stated therein : "Item 7 relating to demand that all pro-visions of the last contract not in conflict with present demands oragreementsbe incorporated in a new draft was originally a Uniondemand which has been agreed to by the Company." 4On May 31, 1945, the Guild filed its petition in the instant proceed-ing.On July 9, 1945, the National Telephone Commission of the WarLabor Board issued a Directive Order dated June 21, 1945, in whichit decided the dispute between the parties, and ordered that "the fol-lowing terms and conditions of employment shall govern the relationsbetween the parties." It provided that "the foregoingterms and con-ditions shall be incorporated in a signed agreement reciting the inten-tion of the parties to have their relations governed thereby" and alsothat "the contract between the parties shall run for 1 year from the dateof this directive order."After September 1944 the parties, in discussing and negotiating withrespect to the issues in dispute, included the employees at Racine andKenosha as part of the unit represented by the Independent and theWar Labor Board's Directive Order included those employees as partof the group of employees covered by it.The Independent contends in its brief that at the time of the hearinga contractual relationship existed between it and the Company, therelationship being based upon the "unchallenged portions" of the Oc-tober 1942 agreement, the provisions of the memorandum agreementof April 9, 1945, and the terms and conditions of the Directive Orderof the War Labor Board under date of June 21, 1945. It further con-tends that "on May 31, 1945, when petitioner filed, and on August 21and 22, 1945, the days of the hearing, there was in existence" betweenit and the Company "a contract which by its terms, exists from June1, 1944 to June 21, 1945, and that such contract is a bar to a presentdetermination of representation."In addition, it urges that, despitethe fact that it has negotiated prior bargaining contracts with theCompany, the reasoning underlying the Board's decisions in theAllis-Chalmers 5andTaylor Forge ocases should govern the decision here.On March 24, 1944, the Independent gave seasonable notice to theCompany of its desire to cancel the October 1942 agreement, thusterminating it as of June 1, 1944, and preventing the operation of theautomatic renewal clause.The supplemental agreement of May 31,*The agreement of April 9,1945, also statedThis memorandum heretofore made has specifically disposed of Items 1 to 19, inclusive,and shall be the basis of a stipulation to be sent to the War Labor Board advisingsaid Board that the only items of dispute between the Company and the Union areItems 20 to 30, inclusive"Matter of Allis-Chalmers Manufacturing Company,50 N. L R B 3066Matter of Taylor Forge and PepeWorks,58 N L It B. 1375 372DECISIONSOF NATIONALLABOR RELATIONS BOARD1944, was of indefinite duration, and the memorandum agreement ofApril 9, 1945, was made in furtherance of the understanding under-lying the 1944 supplemental agreement and was for the same uncer-tain term.Therefore, when the Guild filed its petition on May 31,1945, there was no contract in existence between the Independent andthe Company which could constitute a bar to this proceeding.'As-suming that the War Labor Board's Directive Order of June 21, 1945,was tantamount to an agreement it was issued and hence was not"made" until after the Guild's petition was filed.Consequently, it isno bar.8Moreover, it merely directed the parties to execute an agree-ment in the future and did not, in itself, actually constitute a contract.Nor are we persuaded by the Independent's contention that thereasoning underlying our decision in theAllis-Chalmerscase leads toa similar conclusion here.There, the initial bargaining efforts of anewly certified representative had resulted in prolonged proceedingsbefore the War Labor Board and we dismissed the petition of a rivalunion.°The principle enunciated in that case is applicable only incases concerning newly recognized or newly certified bargaining rep-resentatives who have had no real opportunity to function effectivelyas exclusive bargaining agents, inasmuch as their initial bargainingefforts, following recognition or certification, have resulted in pro-ceedings before the War Labor Board.10 It is clear that the Inde-pendent is not such a newly certified or newly recognized agent, as ithas bargained under successive contracts since 1939 for all the em-ployees it represents, except those at Racine and Kenosha.',The relationsbetween theA. F. L. and the CompanyThe A. F.L. has, since 1939, representedthe TrafficDepartmentemployeesof the Companyat Janesville and Superior in two sepa-rate units.12It claims that there are in existence contracts covering1A contractof indefinite duration does not constitutea bar to a representation pro-ceeding.SeeMatter of InternationalHarvester Company,Canton Works,61 N. L. R. B.11998 SeeMatterof The LiquidCarbonic Corporation,38 N L RB. 1065, andMatter ofGlobe Mills, Inc ,41 N L R. B. 94.9InMatterof Taylor Forge &Pipe Works,supra,we dismissedthe petitionof a rivalunion undersimilar circumstances.1° SeeMatter of General Metals Corporation,59 N. L.R B 125211No contention is made that theAllis-Chalmersdoctrineis applicable to the Racine andKenosha employees as a separate group.Nor would such a contentionhave merit, forthese employees were merged in 1944 into the larger unit then represented by the Inde-pendent, and,as hereinafter noted, the Independent agreesthat theyform part of a morecomprehensive grouping.12 In a priorrepresentationproceeding concerningthe Company's employees the Boardfound that the Traffic Departmentemployeesat the Company'sRacine, Kenosha,Janes-ville,and Superior exchanges, respectively, constitutedseparate appropriate units andcertified the A F L asthe bargaining representative in all four units.See 12 N L. R. B.375.Shortly thereafter, the A F L and the Companyentered into bargaining contractswith respect to the Janesvilleand Superior units.Despite its certifications in the Racineand Kenosha units,the A. F. L never bargainedfor the employeestherein,and, as notedabove, theychose the Independent as their bargaining agent in 1944,when they becamepart of a larger unit represented by the Independent at that time. WISCONSIN TELEPHONE COMPANY373the employees in each of these units which bar the instant proceedinginsofar as it concerns these employees.The latest contract between the A. F. L. and the Company concern-ing the unit at Janesville 13 stated that it "shall take effect" on October25, 1942,14 "for the period up to and including" February 29, 1944,"and shall continue in full force and effect from year to year thereafterunless written notice is given by either party" on or before 90 daysprior to the "expiration of the then current term, requesting that theAgreement be canceled or amended." The agreement further providedthat "if one party notifies the other that it wishes amendments madeto this Agreement, then either party shall have the right to submit tothe other party in writing within the first thirty (30) days of theninety (90) days aforesaid, the contents of the proposed amendments.Negotiations on any proposed amendments shall begin as soon as prac-ticable after receipt of the written list of amendments desired and inany case not less than forty-five (45) days prior to the end of the thencurrent term of the Agreement."By letter dated November 26, 1943,the A. F. L. notified the Company that it "once again desires to opensaid Agreement for further adjustments." In another letter datedDecember 5, 1943, it submitted amendments regarding wage increasesand other changes "which we would like to have included in our newAgreement for the ensuing year."It is plain that in 1943 the A. F. L. gave the Company timely noticeof its desire to amend, thereby forestalling the automatic renewal ofthe contract.Although the A. F. L. indicates in its brief that a noticeto terminate the agreement was necessary in order to bring it to anend, this is contrary to the unequivocal terms of the contract.Wefind that the February 1943 contract does not preclude a current deter-mination of representatives.The latest contract between the A. F. L. and the Company concern-ing the unit at Superior 15 provided in Article II that it "shall takeeffect" October 25, 1942,16 "for a period up to and including" April 1,1944, and "shall continue in full force and effect from year to yearthereafter unless written notice is given by either party hereto to theother, on or before ninety (90) days prior to the termination date ofthe initial period or prior to any annual expiration date thereafter,requesting that the Agreement be canceled or amended . . . If oneparty notified the other that it wishes amendments made to this Agree-13The A F L represents the Janesville employees through Janesville Telephone Oper.ators' Union, Local #B-96914The contract was executed on February 16, 1943.Weshalldesignateit herein as theFebruary 1943 contract.15The A F L represents the Superior employees through Superior Telephone Operators'Union. Local ##B-201.11This contract was executed on April 20, 1943.We shalldesignate it herein as theApril 1943 contract. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDment, then either party shall have the right to submit to the otherparty within the first silty (60) days of the ninety (90) days aforesaid,the contents of the amendments desired."By its letters dated Febru-ary 27,1944, and February 28,1944, the A. F. L. notified the Companythat it wishes "further amendments" to the agreement between themand set forth requests for wage increases and other changes similar to^those requested at Janesville.The Company, by letter of March 13,1944, questioned whether notice had been given in conformity withthe contract.However, in a letter dated March 22, 1944, one of itsofficials stated as follows: "In accordance with the terms of ArticleII, I am proposing the following amendments which it is desired tohave included in our agreement."The A. F. L., in giving notice of its desire to amend the April 1943contract for the Superior unit, did not adhere strictly to the provisionsof Article II of that contract in that its letters of February 27 and 28,1944, did not give the required 90 days' notice "requesting that theagreement be canceled or amended."However, it is clear that theCompany waived the 90 days' notice requirement in its letter of March22, 1944, by its proposal of amendments "in accordance with the termsof Article II."Therefore, the April 1943 contract was terminated onApril 1, 1944, the parties having effectively prevented the automaticrenewal of the contract for another year. It is equally clear withrespect to the April 1943 contract that, contrary to the assertion of theA. F. L., a flat notice to terminate was not required to end this agree-ment.We are, therefore, of the opinion that the contract of April1943 does not constitute a bar to dpresent determination of repre-sentatives.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Guild represents a substantial number ofemployees in the unit it alleges to be appropriate.17We find, therefore, that a question affecting commerce has arisenconcerning the representation of employees of the Company, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.1V. THE APPROPRIATE UNIT THE DETERMINATION OF REPRESENTATIVESThis proceeding is concerned solely with the employees of theCompany's Traffic Department. The Traffic Department employeesare distributed among the Company's 95 exchanges throughout theState of Wisconsin.The administration of the Traffic Department"The Field Examiner reported that the Guild submitted 1,667 application-for-member-ship cards,bearing the names of 1,420 employees,listed on the Company'spay roll ofJune 3, 1945.At thehearing the Guild submitted in evidence 491 additional application-for-membership cards.There are approximately 4,707 employees in the alleged appropriate unitThe Independent and the A F. L relied upon their contracts as evidence of their inter-ests in the proceeding. WISCONSIN TELEPHONE COMPANY375is centralized in the general tragic manager's office in Milwaukee fromwhich decisions on matters of policy affecting working conditions ofemployees emanate.The general traffic manager is the executivehead of the Traffic Department. The Traffic Department is dividedinto eight districts, four of which are in Milwaukee and are headedby district traffic superintendents.The other four districts whichcomprise the rest of the State are headed by district traffic managers.The district traffic superintendents and district traffic managers reportto the general traffic manager in Milwaukee.The geographical scope of the unit or unitsThe Guild seeks a unit of all employees of the Company's TrafficDepartment including those at the Janesville and Superior exchanges.The Independent and the Company agree that the unit should includethe Janesville and Superior employees.The A. F. L. contends thatseparate units at Janesville and Superior are appropriate.The Company, in support of its position that the employees of itsJanesville and Superior exchanges should be included in a State-wide unit, urges the functional coherence of operations at all ex-changes throughout the State and the similarity in the duties ofemployees wherever located.Although the Independent states itsbelief that the unit should be coextensive with all the exchanges ofthe Company, it does not urge this position as strongly as the Com-pany.The A. F. L. bases its contention for separate units at Janes-ville and Superior on the Board's prior finding of the appropriatenessof such units."' and the bargaining history based thereon.The integration of operations at all exchanges indicates that theemployees at Janesville and Superior might properly be representedin the unit considered appropriate by the Independent and the Com-pany.However, each exchange operates with some degree of func-tional autonomy.This fact, the Board's previous unit determinations,and the history of collective bargaining since 1939 between the A. F. L.and the Company indicate that the employees at Janesville andSuperior may also continue to bargain in separate units.Accordingly,we shall afford the employees in each of these two groups an oppor-tunity to express their desires in self-determination elections beforemaking a finding as to the appropriate unit or units.The inclusion of non-central office employeesAll parties agree to the inclusion of all central office employees ofthe Traffic Department.The Guild would include non-central officeemployees, whom the Independent and the Company would excludebecause they have never been covered by the collective bargainingIs See footnote12,supra. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDdagreements existing between the Independent and the Company 19The A. F. L. takes no position with regard to iron-central office em-ployees since it is interested only in the employees at the Janesvilleand Superior exchanges, which do not have any non-central officeemployees.The central office or operating room employees work in the operatingrooms of the central offices at the various exchanges of the Company 20and come under the supervision of the chief operators.They are, forthe most part, telephone operators, clerks, junior supervisors, andsupervisors."The non-central office or non-operating room em-ployees are largely comprised of administrative and clerical employees,matrons, and cooks. They do not work in the operating rooms nor comeunder the supervision of the chief operators.However, both centraloffice and non-central office employees comprise the personnel of theTraffic Department; this department is a well-defined division of theCompany; and all employees of this department are under the ulti-mate supervision of the general traffic manager.Under these circum-stances, both central office and non-central office employees may prop-erly be represented in one unit.But, inasmuch as non-central officeemployees were not included in prior bargaining contracts betweenthe Independent and.the Company, they might also constitute a sepa-rate bargaining unit.Therefore, we shall afford the non-central officeemployees an opportunity to express their desires in a self-determina-tion election before making a finding as to the appropriate unit orunits.12The composition of the voting group of non-central ogee employeesThe parties are agreed that certain categories of non-central officeemployees should be excluded as confidential or supervisory employees.These employees are listed on Appendix A, annexed hereto.They arein dispute, however, as to certain other categories of non-central officeemployees.The Guild would include the disputed categories, whereasIn the contract of October 1942, discussed under Section III,supra,the Companyrecognizes the Independent as "the exclusive bargaining agency for the Company's CentralOffice employees" at certain of the Company's exchanges20Although at some places in the record "central office" appears to be used interchange-ably with "exchange," the testimony of the general traffic manager makes clear that anexchange may include more than one central office, the city of Milwaukee being a singleexchange with 17 or IS central offices21Supervisors and junior supervisors assist operators in the completion of callsTheydo not have supervisory power over operators and do not possess disciplinary power northe right to hire and discharge.They are not to be confused with employees designated assupervisory employees22 SeeMatter of Pittsburgh Equitable Meter Company,61 N L. R. B. 880, andMatterof Eastern Tool & Mfg. Co., Inc.,61 N. L R. B 1315. WISCONSIN TELEPHONE COMPANY377the Company contends that they should be excluded as supervisory orconfidential employees.23The Company contends that the following employees are super-visory :District and training instructors.The 11 district and traininginstructors instruct the chief operators in methods of training oper-ators.They appear to be the intermediaries between the districttraffic managers and the chief operators and to occupy a position inthe Company's supervisory hierarchy at least equal to and probablyhigher than that of chief operator.Although these employees donot have authority to hire or discharge, they can recommend dis-ciplinary action with reference to chief operators.We shall excludethe district and training instructors.Traffic supervisory assistants.The five traffic supervisory assist-ants assemble information with regard to future traffic loads and thenumber of employees that will be required to take care of such loads.The record fails to disclose that these employees have ever exercisedany authority to hire, discharge, or discipline other employees, orto recommend such action.We shall include them.Supervising clerks.The Company employs five people within thisclassification.These employees all direct the work of two or morepeople and possess authority to discharge or discipline.We shallexclude the supervising clerks.Traffic supervisory assistant and instructress.One employee withthis classification spends part of her time training teletypewriterattendants of the Company's customers.Another part of her time isdevoted to training the district and training instructors.Since therecord indicates that her position in the Company's supervisory hier-archy is higher than that of the district and training instructorswhom we have excluded, we shall exclude her.The Company contends that the following employees are confi-dential :Traffic engineering assistant.This employee assembles informa-tion contained in operating room records which is used in determin-ing whether a central office should change from manual to dial equip-ment.Although through her duties she gains knowledge of futureplans of the Company, access to such important information, notdirectly pertaining to the Company's labor relations, is not sufficientin itself to justify her exclusion.We shall include her .2423The Independent also took a position as to these categories, apparently only on theassumption that non-central office employees might be placed in the same unit as centraloffice employees.Its position was the same as the Guild's.As noted above, the Inde-pendent wishes to exclude non-central office employees from a unit of centraloffice em-ployees.Moreover,it does not appear that the Independent desires to represent non-central office employees in a separate unit.24 SeeMatter of Creamery Package Company(Lake Mills Plant),34 N. L.R. B. 108;Matter of Bethlehem Steel Company,61 N. L.R. B. 854. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistrict traffic clerks.There are eight employees within this clas-sification and they act as private secretaries to the eight district trafficmanagers and district traffic superintendents.Since the latter areamong the Company's exedutives who handle labor relations, theirsecretaries are in a position to obtain advance information of a confi-dential nature on matters directly relating to the Company's laborpolicies.We shall, therefore, exclude the district traffic clerks.25Service observers.The Company has 23 employees in this classifi-cation who observe the work of the operators in the central offices.The information obtained by these employees from their observationsdoes not appear to be used in such a way as to bear upon the employ-ment status of individual employees, but rather as a basis for apprais-ing the efficiency of each central office.We shall include the serviceoperators.Service observing clerks.26The three employees within this classi-fication assemble the information gained by the service observers.Weshall include them.Clerks.One of these clerks acts as stenographer to the generaltraffic employment supervisor and another acts in the same capacityto the general traffic supervisor.Since these two employees, like thedistrict traffic clerks, are in a position to obtain advance informationof a confidential nature directly bearing on the Company's labor pol-icies,we shall exclude them.The two remaining clerks within this classification either make orhandle records regardingillnessesand accidents among employeesof the Traffic Department.Since their duties do not give them accessto confidential information directly concerning the Company's laborrelations,we shall include them .27As has been previously indicated, we shall make no final determina-tion at this time with respect to the appropriate unit or units, butshall direct that the question concerning representation which hasarisen be resolved by elections by secret ballot among the employeesin the following groups who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein,excluding all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, subject to the limita-tions and additions set forth in the Direction : 28sSeeMatter of The Press Company, Inc.,57 N L It. B 26626These employees,and the category mentioned immediately below,were grouped to-gether in a list furnished by the Company as "confidential clerks "The record indicatesthat they are carried on the Company's pay roll as we have designated them.nSeeMatter of Geneial Cable Corporation,55 N L.R. B 1143, 1145.28All parties agi ee to the exclusion of chief operators,assistant chief operators,eveningchief operators,and night chief operators. WISCONSIN TELEPHONE COMPANY3791.All employees of the Traffic Department at the Company's Janes-ville exchange, excluding chief operators, assistant chief operators,evening chief operators, and night chief operators;2.All employees of the Traffic Department at the Company's Su-perior exchange, excluding chief operators, assistant chief operators,evening chief operators, and night chief operators;3.All non-central office employees of the Traffic Department, includ-ing traffic supervisory assistants, the traffic engineering assistant,service observers, service observing clerks, and the two clerks whomake or handle records regarding illnesses and accidents among TrafficDepartment employees, but excluding district and training instruc-tors, supervising clerks, the traffic supervisory assistant and instruc-tress, district traffic clerks, the two clerks who act as stenographers forthe general traffic employment supervisor and the general trafficsupervisor, and the employees listed in Appendix A; and4.'All remaining central office employees of the Traffic Department,excluding chief operators, assistant chief operators, evening chiefoperators, and night chief operators.Upon the results of these elections will depend, in part, our deter-mination of the appropriate unit or units.The Company calls upon former telephone operators to render serv-ices upon occasion.The parties all took the position, with which weagree, that such employees, who are termed "occasional" employees,should be ineligible to vote.The Company also has 300 to 400 "part-time" employees.None of these employees works less than 16 hoursa week or more than 24 hours a week. Full-time employees of theCompany work 40 hours a week. Part-time employees, however, workunder the same conditions and enjoy the same privileges as full-timeworkers.Although the unions took the position that only those part-time employees who average 20 hours or more of work a week shouldbe entitled to vote, we are of the opinion that all the part-tine em-ployees spend a sufficient amount of time weekly and have a sufficientlysubstantial interest in wages, hours, and working conditions, to entitlethem to vote.29DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRE CTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wisconsin Tele-'SeeMatter of F. J. Kress Box Company,64, N.L. R.,B. 124;Matterof The RationalMachinery Company,56 N. L. R. B. 481. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDphone Company, Milwaukee,Wisconsin,separate elections by secretballot shall be conducted as early as possible,but not later than sixty(60) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Thirteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and it, of said Rules and Regu-lations, amongthe employees of the Company in the following groupswho were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off,and including employees in the armed forces of theUnited States who present themselves in person at the polls,but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelections,as well as all supervisory employees with authority to hire,promote, discharge,discipline,or otherwise effect changes in the statusof employees,or effectively recommend such action :1.All employees of the Traffic Department at the Company's Janes-ville exchange,excluding chief operators,assistant chief operators,evening chief operators,and nightchief operators,to determinewhether they desire to be represented by International Brotherhoodof ElectricalWorkers, A. F. L., by The Telephone Guild of Wis-consin-National Federation of Telephone Workers, or by Independ-ent Union of Telephone Operators, for the purposes of collective bar-gaining, or by none of these organizations ;2.Allemployees of the Traffic Department at the Company's Su-perior exchange,excluding chief operators, assistant chief operators,evening chief operators,and night chief operators,to determinewhether they desire to be represented by International Brotherhoodof Electricalsin-National Federation of Telephone Workers,or by IndependentUnion of Telephone Operators,for the purposes of collective bargain-ing, or by none of these organizations;3.All non-central office employees of the Traffic Department, in-cluding traffic supervisory assistants,the traffic engineering assistant,service observers,service observing clerks, and the two clerks who makeor handle records regarding illnesses and accidents among Traffic De-partment employees,but excluding district and training instructors,supervising clerks, the traffic supervisory assistant and instructress,district traffic clerks,the two clerks who act as stenographers for thegeneral traffic employment supervisor and the general traffic super-visor, and the employees listed in Appendix A, to determine whether,or not they desire to be represented by The Telephone Guild of Wis- WISCONSIN TELEPHONE COMPANY381consin-National Federation of Telephone Workers, for the purposesof collective bargaining; and4.All remaining central office employees of the Traffic Department,excluding chief operators, assistant chief operators, evening chiefoperators, and night chief operators, to determine whether they desireto be represented by The Telephone Guild of Wisconsin-NationalFederation of Telephone Workers, or by Independent Union of Tele-phone Operators, for the purposes of collective bargaining, or byneither.Mx. GERAxn D. REILLY took no part in the consideration of the aboveDecision and Direction of Elections.APPENDIX AGeneral Traffic ManagerGeneralTrafficEmploymentSupervisorTrafficEmploymentMethodsSupervisorMilwaukee Traffic ManagerDistrictTrafficSuperintendentsDistrict Traffic ManagersTraffic SuperintendentsMilwaukee Traffic SupervisorAssistant District Traffic ManagerGeneral Traffic SupervisorGeneral Traffic EngineerDial Traffic EngineerManual Traffic EngineerToll Line EngineerOperators'Quarters EngineerTraffic EngineersTrafficSupervisoryAssistants(male)Supervisor of Private Branch Ex-changeSupervisor of Force RequirementsPersonnel Supervisor (male)Personnel Supervisors (female)Traffic Engineering AssistantStenographersNursesChief ClerksSupervisor of Dining ServiceChief Service ObserverSupervisors of EmploymentEmployment InterviewersChief or Head Matrons